[exhibit101kramerexecu_image1.jpg]


Exhibit 10.1


June 13, 2016


Delivered in Person
Mr. Christian F. Kramer
6 Davis Avenue, Apt. B22
Rye, NY 10580


Dear Chris:


The purpose of this letter agreement (“Agreement”) is to set forth the severance
compensation and benefits being offered to you and to specify the other
severance arrangements as the result of the termination of your employment with
Entegris, Inc. (the “Company”).


1.     Resignation. At the request of the Company you resign from all positions
and offices held by you with the Company and its subsidiaries effective today
(the “Separation Date”). You agree to provide the Company with reasonable
assistance in transitioning your responsibilities to others. Other than
providing such transition assistance, you are relieved of your duties effective
as of the Separation Date. You further agree to execute all such other documents
and forms in connection with your resignation as may be requested by the
Company.


2.     Payment of Accrued Rights. Whether or not you sign this Agreement, you
will receive pay for the following: (A) your base salary in effect through the
Separation Date, to the extent not previously paid; (B) reimbursement for any
unreimbursed business expenses properly incurred by you in accordance with
Company policy prior to the Separation Date and properly submitted for
reimbursement within sixty (60) days following the date of this letter; and (C)
such reimbursements and benefits under the Company’s Benefit Plans, if any, to
which you became entitled prior to or on the Separation Date, including, but not
limited to, any vacation accrued but unused through the Separation Date, as
determined in accordance with Company policies.


3.     Relocation Advance. (A) Prior to the Separation Date you had agreed with
the Company to relocate your home to the greater Billerica area. In conjunction
with this agreement and pursuant to your request, on January 7, 2016 the Company
advanced you the sum of One Hundred Twenty-Seven Thousand Five Hundred four and
90/100 Dollars ($127,504.90) to defray reimbursable expenses related to the
relocation of your home to the Billerica area (the “Relocation Advance”). You
have recently advised us that you have determined that you are unable to
relocate your home to the Billerica area for the foreseeable future.
Consequently, it is necessary for you to immediately repay to the Company the
full amount of the Relocation Advance. This repayment may be in the form of (i)
a valid check payable to the Company and delivered to the Company’s Senior Vice
President Human Resources on or before the Separation Date; or (ii) by offset
against the Severance Benefits as provided in Paragraph 4(b) below. In the event
that your check delivered in accordance with clause (i) cannot be cashed or is
returned for insufficient funds, then the repayment by offset pursuant to clause
(ii) shall apply.


(B) Related to the repayment of the Relocation Advance, to the extent not
already submitted, you must submit expense reports, prepared in conformity with
the Company’s policies, documenting all travel, lodging and meal expenses
incurred by you while traveling to the Company’s Billerica headquarters since
the above date of the Relocation Advance. The Company will treat all such proper
expenses as Accrued Rights in accordance with paragraph 2 above.




--------------------------------------------------------------------------------

Mr. Christian F. Kramer
June 13, 2016
Page 2 of 10






4.     Severance Benefits. In consideration of your acceptance of this Agreement
and subject to: (i) the expiration of the seven (7) day revocation/rescission
period as provided in paragraph 16 below; and (ii) full compliance with your
obligations under this Agreement, the Company will provide you or, in the event
of your death, your estate, with the following severance pay and benefits:


(a)
The Company will provide severance pay for a period of twenty-four (24) months
following the Separation Date (the “Severance Pay Period”) at your current base
salary at a rate of Three Hundred Sixty-Six Thousand and No/100 Dollars
($366,000) per year. Payments of separation pay hereunder will be made in the
form of salary continuation and will begin on the next regular Company payday
following the Separation Date, and in no event later than sixty (60) days
following the Separation Date (unless the seven (7) day revocation period has
not yet expired). The first payment would be retroactive to the day following
the Separation Date.



(b)
Subject to the offset provided in subparagraph 4(c) below, the Company will buy
out the 18,028 unvested restricted stock units awarded to you as a special award
under grant No. 0000015520, dated June 16, 2014, at the closing price of the
Company’s stock on the NASDAQ this date ($14.18) for a total purchase price of
Two Hundred Fifty-Five Thousand Six Hundred Thirty seven and 04/100 Dollars
($255,637.04). All other unvested portions of outstanding equity awards shall be
cancelled as of the Separation Date and shall be of no further force or effect.
You shall have a period of one (1) year following the Separation Date to
exercise all stock options that are vested and outstanding as of the Separation
Date or until the date such stock options would have expired in the absence of a
termination of employment, if earlier.



(c)
In the event that you elect to repay the Relocation Advance pursuant to clause
(ii) of paragraph 3 above, 100% of the purchase price for the unvested RSUs
provided in paragraph 4(b) above shall be applied by the Company to the
repayment in full of the Relocation Advance (“Payoff’). After Payoff, the
remaining balance of such purchase price in the amount of One Hundred Twenty
Eight Thousand One Hundred Thirty—two and 04/100 Dollars ($128,132.04) shall be
payable to you.



(d)
If you are enrolled in the Company’s medical and dental plans, subject to
receipt of any required consent by any health maintenance organization, health
insurance provider or dental insurance provider with which you are enrolled, the
Company will continue to pay the premium for benefit coverage on the same basis
as you are enrolled on the date hereof through the earlier of (i) the expiration
of twenty-four (24) months following the Separation Date; or (ii) the date you
become eligible for coverage under the health plan of another employer; (iii)
loss of coverage due to your separation and failure of the applicable health
maintenance organization, health insurance provider or dental insurance provider
to consent to continued coverage. Upon termination of medical and dental
benefits pursuant to clause (i) or (ii) above you may, at your own expense,
elect to continue your participation and that of your eligible dependents in
those plans for a period of time under the federal law known as “COBRA.” In the
event that any required consent by any health maintenance organization, health
insurance provider or dental insurance provider with which you are enrolled is
denied, and you elect to continue participation under “COBRA”, then the Company
will pay the premium for benefit coverage under COBRA on the same basis as you
are enrolled on the date hereof through the earlier of (i) the expiration of
twenty-four (24) months following the Separation Date; or (ii) the date you
become eligible for coverage under the health plan of another employer,
provided, however, that in the event that the Company determines that





--------------------------------------------------------------------------------

Mr. Christian F. Kramer
June 13, 2016
Page 3 of 10




it is unable to continue any such participation, it shall pay the cost, on an
after-tax basis, of comparable coverage.


(e)
You will not be eligible to participate in the Entegris Incentive Plan for any
period subsequent to December 31, 2015.



(f)
If you are enrolled in the Company’s group life insurance plan on the Separation
Date, subject to receipt of any required consent by any group life insurance
provider, the Company shall pay the premium in order for you to continue your
participation in the Company’s group life insurance plan until the expiration of
twenty-four (24) months following the Separation Date. In the event that the
group life insurance provider refuses to so consent, then the Company shall
provide you with reasonable assistance should you wish to convert such group
policy into an individual policy. If you convert such policy, the Company will
reimburse you for the premiums thereon for such twenty-four month period
following the Separation Date.



(g)
The Company will reimburse you for the expense of outplacement services provided
by an outplacement firm reasonably selected by you up to an aggregate of Fifteen
Thousand and No/100 Dollars ($15,000.00) provided that you submit appropriate
documentation evidencing that such expense was incurred no later than December
31, 2017. If timely submitted, such expenses will be paid no later than March
31, 2018.



(h)
Your contributions and the Company’s matching contributions to the Entegris Inc.
401(k) Savings and Profit Sharing Plan (2012 Restatement) shall terminate as of
the Separation Date. The balances in your accounts under the Entegris Inc.
401(k) Savings and Profit Sharing Plan (2012 Restatement) and in the Entegris,
Inc. Supplemental Executive Retirement Plan For Key Salaried Employees will be
paid out to you in accordance with the terms of those plans and the requirements
of law. You acknowledge that, pending such pay outs, such balances shall
continue to be subject to investment risk in accordance with the investment
choices under those plans that you have selected.



5.    Certain Tax Matters. Payments and benefits under this Agreement shall be
made and provided without regard to whether the deductibility of such payments
(or any other payments or benefits to or for your benefit) would be limited or
precluded by Section 280G (“Section 280G”) of the U.S. Internal Revenue Code of
1986, as amended (the “Code”) and without regard to whether such payments (or
any other payments or benefits) would subject you to the federal excise tax
applicable to certain “excess parachute payments” under Section 4999 of the Code
(the “Excise Tax”). If any portion of the payments or benefits to or for your
benefit (including, but not limited to, payments and benefits under this
Agreement but determined without regard to this paragraph) constitutes an
“excess parachute payment” within the meaning of Section 280G (the aggregate of
such payments being hereinafter referred to as the “Excess Parachute Payments”),
the Company shall promptly pay to you an additional amount (the “gross-up
payment”) that after reduction for all taxes (including but not limited to the
Excise Tax) with respect to such gross-up payment equals the Excise Tax with
respect to the Excess Parachute Payments; provided that to the extent any
gross-up payment would be considered “deferred compensation” for purposes of
Section 409A of the Code, the manner and time of payment, and the provisions of
this Agreement, shall be adjusted to the extent necessary (but only to the
extent necessary) to comply with the requirements of Section 409A with respect
to such payment so that the payment does not give rise to the interest or
additional tax amounts described at Section 409A(a)(1)(B) or Section 409A(b)(4)
of the Code (the “Section 409A penalties”); and further provided that if,
notwithstanding the immediately preceding proviso, the gross-up payment cannot
be made to conform to the requirements of Section 409A of the




--------------------------------------------------------------------------------

Mr. Christian F. Kramer
June 13, 2016
Page 4 of 10




Code, the amount of the gross-up payment shall be determined without regard to
any gross-up for the Section 409A penalties. The determination as to whether
your payments and benefits include Excess Parachute Payments and, if so, the
amount of such payments, the amount of any Excise Tax owed with respect thereto,
and the amount of any gross-up payment shall be made at the Company’s expense by
Ernst & Young or by such other certified public accounting firm as the Company’s
Board of Directors may designate (the “accounting firm”).


Notwithstanding the foregoing, if the U.S. Internal Revenue Service shall assert
an Excise Tax liability that is higher than the Excise Tax (if any) determined
by the accounting firm, the Company shall promptly augment the gross-up payment
to address such higher Excise Tax liability.


The payments provided under this Agreement are intended to fall within either
the separation pay exception or the short-term deferral exception to the
application of Section 409A of the Code and the applicable guidance issued
thereunder. To the extent the benefits provided under the Agreement become
subject to Code Section 409A and applicable guidance issued thereunder, the
Agreement and Release shall be construed, and benefits paid hereunder, as
necessary to comply with Code Section 409A and such guidance. Notwithstanding
the foregoing, to the extent any payments hereunder are not made in compliance
with Code Section 409A or an exception thereto, any and all tax liability and
penalties resulting from non-compliance with Code Section 409A shall remain
Employee’s sole responsibility.


6.     Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law and all other deductions authorized by you.


7.     Acknowledgement of Full Payment. You acknowledge and agree that the
payments provided under paragraph 2 of this Agreement are in complete
satisfaction of any and all compensation due to you from the Company, whether
for services provided to the Company or otherwise, through the Separation Date
and that, except as expressly provided under this Agreement, no further
compensation is owed to you. Without limiting the generality of the foregoing,
except as provided in paragraph 4 above, you expressly waive and relinquish any
and all rights you have, or might have, to any bonus or other incentive
compensation or other compensation, of any kind or description, under any plan
or program of the Company.


8.    Status of Employee Benefits and Paid Time Off. Except as otherwise
expressly provided in paragraph 4 of this Agreement, your participation hi all
employee benefit plans of the Company shall end as of the Separation Date, in
accordance with the terms of those plans. You will not continue to earn vacation
or other paid time off after the Separation Date.


9.    Confidentiality and Non-Disparagement. You agree that you will continue to
protect Confidential Information/Trade Secrets of the Company, as defined in
subparagraph 11(a) below, and that you will not, directly or indirectly, use or
disclose it. You also agree that you will not disclose this Agreement or any of
its terms or provisions, directly or by implication, except to members of your
immediate family and to your legal and tax advisors, and then only on condition
that they agree not to further disclose this Agreement or any of its terms or
provisions to others. Further, you agree that, during the Severance Pay Period
and thereafter, you will not disparage or criticize the Company or its
Affiliates, their business, management or products, and that you will not
otherwise do or say anything that could disrupt the good morale of Company
employees or harm the interests or reputation of the Company, its directors,
officers or employees, or any of its Affiliates and their respective directors,
officers and employees. This provision is not intended to, and may not be
construed to, prohibit or restrict you from initiating communications




--------------------------------------------------------------------------------

Mr. Christian F. Kramer
June 13, 2016
Page 5 of 10




directly with, or responding to any inquiry from, or providing testimony before,
any state or federal regulatory authority, including but not limited to, the
Equal Employment Opportunity Commission (“EEOC”), the New York State Division of
Human Rights (NYSDHR), the Massachusetts Commission Against Discrimination
(MCAD) or any other federal, state or local governmental agency. You are not
required to notify the Company if you have made such reports or disclosures, or
to secure the Company’s permission to do so.


10.    Return of Company Documents and Other Property. In signing this
Agreement, you represent and warrant that, except as provided in paragraph 4
above, you have returned to the Company any and all documents, materials and
information (whether in hardcopy, on electronic media or otherwise) related to
the business of the Company or any of its Affiliates and all keys, access cards,
credit cards, computer hardware and software, cell phones, telephones and
telephone-related equipment and all other property of the Company and its
Affiliates in your possession or control. Further, you represent and warrant
that you have not retained any copy of any documents, materials or information
of the Company or any of its Affiliates (whether in hardcopy, on electronic
media or otherwise). Recognizing that your performance of your duties for the
Company is ending as of the Separation Date, you agree that, except as necessary
to provide the Company with transition assistance as provided in paragraph 1
above, you will not thereafter, for any purpose, attempt to access or use any
Company computer or computer network or system. Further, you acknowledge that
you have disclosed to the Company all passwords necessary or desirable to enable
the Company to access all information which you have password-protected on any
of its computer equipment or on its computer network or system.


11.    Restricted Activities. You acknowledge that during your employment with
the Company you have had access to Confidential Information which, if disclosed,
would assist in competition against the Company and you agree that the following
restrictions on your activities are necessary to protect the goodwill,
Confidential Information and other legitimate interests of the Company:


(a)
Trade Secrets and Unfair Competition. You acknowledge and agree that
information, including but not limited to pricing information, customer buying
and selling habits and special needs, customer credit information as well as the
Company’s proprietary software, accounting records, marketing strategies, unique
methods and procedures regarding pricing and advertising, employee personnel
information, collection procedures, and payment histories, information relating
to the Company’s Customers such as contract terms, products purchased from the
Company and any other information relating to the Company or the Company’s
Customers that has been obtained or made known to you solely as the result of
your performing services for the Company, as well as the Company’s business
plans, pending transactions, business strategy plans, sales figures, sales
reports, internal memoranda, software developed by or for the benefit of the
Company and related data source code and programming information (whether or not
patentable or registered under copyright or similar statutes), copyrighted
software and/or other copyrighted materials created by or for the benefit of the
Company, personnel policies, the Company’s marketing methods, plans and related
data, accounting/financial records (including, but not limited to, balance
sheets, profit and loss statements, tax returns, payable and receivable
information, bank account information and other financial reporting
information), the names of any of the Company’s vendors and/or suppliers,
information relating to costs, sales or services provided to the Company by such
vendors and suppliers, the prices the Company obtains or has obtained for the
Company’s products or services, compensation paid to the Company’s employees and
other terms of employment, information regarding the Company’s relations with
its employees, including all information received by the Company or any of its
Affiliates from customers or other third parties with any understanding, express
or implied, that the information would not be disclosed and/or





--------------------------------------------------------------------------------

Mr. Christian F. Kramer
June 13, 2016
Page 6 of 10




other confidential information regarding the manner of business operations and
actual or demonstrably anticipated business, research or development of the
Company, or any other information that has or could have commercial value or
other utility in the business in which the Company is engaged or in which the
Company contemplates engaging and information, that, if disclosed without
authorization, could be detrimental to the interests of the Company or its
Customers, whether or not such information is identified as confidential
information by the Company or its Customers, constitutes Confidential
Information/Trade Secrets of the Company (“Confidential Information/Trade
Secrets of the Company”). You agree that the sale or unauthorized use or
disclosure of any of the Company’s Confidential Information/Trade Secrets
obtained by you during your employment with the Company constitutes unfair
competition. You hereby promise not to engage in any unfair competition with the
Company.


(b)
Covenant Not to Disclose The Company’s Trade Secrets or Confidential Information
After Separation of Employment. You hereby agree that you will not publish or
disclose, subsequent to the date of this Agreement, any Confidential
Information/Trade Secret of the Company as defined herein, or other confidential
information including information or any other matter relating to the Company’s
business that you may in any way have acquired through your employment with the
Company. All records, files, plans, documents and the like (whether in hard copy
or electronic format of any nature) relating to the business of the Company
which you have prepared, used, or come in contact with are and shall remain the
sole property of the Company and shall not be copied without written permission
of the Company and shall, as of the date of your execution of this Agreement, be
returned to the Company as set forth in paragraph 10 above.



(c)
Covenant Not to Compete by Use of the Company’s Confidential Information/Trade
Secrets After Separation of Employment. You will not engage in competition with
the Company, at any time after the above date of this Agreement, while making
use of the Confidential Information/Trade Secrets of the Company or any other
confidential matter relating to the Company’s business that you may have
previously in any way acquired by reason of your employment with the Company.



(d)
Non-Recruiting Covenant. You hereby agree that the Company has invested
substantial time and effort in assembling its present personnel. You agree that
for a period of twenty-four (24) months following the above date of this
Agreement, you will not directly or indirectly recruit, or attempt to recruit,
any other employee of the Company or its Affiliates, or induce or attempt to
induce any employee of the Company to terminate or cease employment with the
Company.



(e)
Tolling and Suspension. In the event that you breach any restrictive covenant
contained in this Agreement, the running of the period of restriction shall
automatically be tolled and suspended for the amount of time the breach
continues, and shall automatically re-commence when the breach is remedied so
that the Company shall receive the benefit of your compliance with the terms and
conditions of this Agreement.



(f)
Restraints Necessary and Reasonable. In signing this Agreement, you give the
Company assurance that you have carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed on you under this
paragraph H. You agree without reservation that these restraints are necessary
for the reasonable and proper protection of the Company and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area. You further agree that, were you to breach any of the
covenants contained in paragraph 9 or 10 above or of this paragraph 11, the
damage to the Company would be irreparable. You therefore agree that the
Company, in addition to any other





--------------------------------------------------------------------------------

Mr. Christian F. Kramer
June 13, 2016
Page 7 of 10




remedies available to it, shall be entitled to preliminary and permanent
injunctive relief against any breach or threatened breach by you of any of those
covenants, without having to post bond. You also agree that in the event that
Company prevails, in whole or in part, in any action to enforce this Agreement
(whether for equitable relief, damages or both), you shall be liable to the
Company for its reasonable attorneys’ fees and costs incurred in such action.
You and the Company further agree that, in the event that any provision of
paragraph 9 or 10 above or of this paragraph 11 is determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, that provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.


(g)
Claw Back Provisions. You acknowledge and agree that any remedy at law that the
Company has for your breach of this Agreement would be inadequate and that the
Company would be irreparably harmed by any actual or threatened breach thereof.
Therefore, you expressly agree and understand that in the event of your material
breach of this Agreement, including, but not limited to this paragraph 11, the
Company will be entitled, in addition to all actual and compensatory damages and
relief (incurred by it in any action against you to enforce or remedy breach of
any of the terms or conditions of this Agreement), to liquidated damages in the
amount of all the consideration paid to you under this Agreement other than the
Accrued Rights, to the extent permitted by law. Accordingly, in the event of
such a material breach you must immediately return to the Company any such
consideration that you may have received under this Agreement, and the Company
shall be entitled to cease payment of any promised consideration not yet paid.
You further acknowledge that your release of claims shall remain effective.



12.    Employee Cooperation. You agree to cooperate with the Company with
respect to all matters arising during or related to your employment, including
but not limited to all matters in connection with any transition of duties to
others, governmental investigation, litigation, or regulatory registrations,
qualifications or proceedings or any other proceeding which may have arisen or
which may arise following the signing of this Agreement. The Company will
reimburse you for your out-of-pocket expenses incurred in complying with Company
requests hereunder, provided such expenses are authorized by the Company in
advance. In the event that such cooperation requires that you devote working
time after the expiration of twenty-four (24) months following the Separation
Date, the Company agrees to provide you with reasonable compensation for your
services. You further agree that, in the event you are subpoenaed by any person
or entity (excluding any government agency) to give testimony (in a deposition,
court proceeding or otherwise) which in any way relates to your employment with
the Company, you will give prompt written notice of such request to Sue Lee,
Esq. (or her successor) at 129 Concord Rd., Billerica, MA 01821 or via email to
sue.lee@entegris.com, to allow the Company a reasonable opportunity to protect
its interests with respect to such disclosure. Nothing in this Agreement shall
preclude you from responding truthfully to any valid subpoena or from
cooperating fully with any governmental investigation, action or proceeding.
Nothing in this Agreement shall require you to advise the Company that you are
communicating with or have communicated with any federal or state legal or
regulatory entity. Neither shall it prohibit or restrict you from initiating
communications directly with, or responding to any inquiry from, or providing
testimony before, any state or federal regulatory authority. You are not
required to notify the Company if you have made such reports or disclosures, or
to secure the Company’s permission to do so.


13. Release of Claims.






--------------------------------------------------------------------------------

Mr. Christian F. Kramer
June 13, 2016
Page 8 of 10




(a)
In exchange for the severance pay and other benefits provided you under this
Agreement, to which you acknowledge that you would not otherwise be entitled, on
your own behalf and that of your heirs, executors, administrators,
beneficiaries, personal representatives and assigns, you agree that this
Agreement shall be in complete and final settlement of any and all causes of
action, rights or claims that you have had in the past, now have, or might now
have, whether known or unknown, of any kind or description, including without
limitation any causes of action, rights or claims in any way related to,
connected with or arising out of your employment or its termination or pursuant
to Title VII of the Civil Rights Act, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the New York Human Rights Law — N.Y. Exec.
Law § 290 et seq.; the New York Labor Law — N.Y. Labor § 10 et seq; the New York
Whistleblower Law — N.Y. Exec. Law § 740 et seq.; the New York Worker’s
Compensation Law — N.Y. Work. Comp. § 9 et seq; the New York Criminal and
Consumer Background Laws — N.Y. Correct. § 752 et seq., N.Y. Gen. Bus. Law §
380-B et seq.; the New York Persons With Genetic Disorders Law — N.Y. Civ. Rts.
§ 48 et seq; the New York Marriage Equality Act - N.Y. Dom. Rel. Law § 10-a et
seq.; the New York Constitution — N.Y. Const. Art. 1, § 1 et seq; all New York
leave laws; all regulations of the New York State Division of Human Rights; all
regulations of the New York State Department of Labor;, the Massachusetts Fair
Employment Act, the Massachusetts Wage Act, M.G.L. ch. 149 §§ 148, 150 et seq.;
the Massachusetts Minimum Fair Wage Law, M.G.L. ch. 151; any claims that may be
released under Massachusetts labor statutes, M.G.L. c. 149, or any other
federal, state or local law, regulation or other requirement and you hereby
release and forever discharge the Company and its Affiliates and all of their
respective past and present directors, shareholders, officers, employees,
general and limited partners, members, managers, agents and representatives,
their successors and assigns, and all others connected with them, and all
employee benefit plans maintained by the Company and all trustees and plan
administrators of such plans, both individually and in the official capacities
of each of the foregoing individually, from any and all such causes of action,
rights or claims. This release shall not apply to any claim for breach by the
Company of its obligations under this Agreement.



(b)
This Agreement, including the release of claims set forth in the paragraph
directly above, creates legally binding obligations and the Company has advised
you to consult an attorney before signing this Agreement. In signing this
Agreement, you give the Company assurance that you have signed it voluntarily
and with a full understanding of its terms; that you have had sufficient
opportunity, before signing this Agreement, to consider its terms and to consult
with any of those persons to whom reference in made in the second sentence of
paragraph 9 above; that you have consulted with an attorney of your choosing;
and that, in signing this Agreement, you have not relied on any promises or
representations, express or implied, that are not set forth expressly in this
Agreement.



(c)
You hereby acknowledge and understand that this is a General Release and by
signing this Agreement you are giving up your rights to file any claim in any
court and to seek and/or receive any form of compensation arising from your
employment or separation from employment. You acknowledge that this Agreement
does not act as a waiver or release of any complaints or charges that you cannot
by law waive or release and that it does not waive any rights that arise after
you sign this Agreement.



(d)
You further acknowledge that this Agreement does not prohibit you from: (i)
filing a charge or complaint with the EEOC, NYSDHR, MCAD or any other state or
federal agency, or (ii) participating in or cooperating with any investigation
or proceeding conducted by the, EEOC, NYSDHR, MCAD or any other federal, state
or local governmental agency.







--------------------------------------------------------------------------------

Mr. Christian F. Kramer
June 13, 2016
Page 9 of 10




14. Definitions. As used in this Agreement:


“Affiliates” means any and all persons and entities controlling, controlled by
or under common control with the Company, where control may be by management
authority or equity interest.


“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.


15. Miscellaneous.


(a)
This Agreement constitutes the entire agreement between you and the Company
relating to the termination of your employment by the Company and supersedes all
prior and contemporaneous communications, agreements and understandings whether
written or oral, with respect to your employment, its termination and all
related matters, excluding only your obligations with respect to the securities
of the Company and for compliance with federal securities laws, all of which
shall remain in full force and effect in accordance with their terms.



(b)
This Agreement may not be modified or amended, and no breach shall be deemed to
be waived, unless agreed to in writing by you and the Chief Executive Officer of
the Company or his expressly authorized designee. The captions and headings in
this Agreement are for convenience of reference only and in no way define or
describe the scope or content of any provision of this Agreement. This is a
Massachusetts contract and shall be governed and construed in accordance with
the laws of the Commonwealth of Massachusetts, without regard to the
conflict-of-law principles thereof.



(c)
If the duration of, scope of, or any business activity covered by this Agreement
is in excess of what is valid and enforceable under applicable law, such
provision will be construed to cover only that duration, scope, or activity that
is valid and enforceable. You acknowledge that this paragraph 15(c) will be
given the construction which renders its provisions valid and enforceable to the
maximum extent, not exceeding its express terms, possible under applicable laws.



(d)
The obligations of the Company under paragraph 4 of this Agreement are expressly
conditioned upon your continued full performance of your obligations under this
Agreement.



(e)
No right, benefit or interest hereunder shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void and of no effect.



(f)
No right or interest to or in any payments shall be assignable by you; provided,
however, that this provision shall not preclude you from designating one or more
beneficiaries to receive any amount that may be payable after your death and
shall not preclude the legal representative of your estate from assigning any
right hereunder to the person or persons entitled thereto under your will or, in
the case of intestacy, to the person or persons entitled thereto under the laws
of intestacy applicable to your estate.





--------------------------------------------------------------------------------

Mr. Christian F. Kramer
June 13, 2016
Page 10 of 10






(g)
The Company agrees that to the extent that its obligations hereunder remain
unfulfilled, it shall require that any entity with which it merges or
consolidates or to which it agrees to transfer substantially all of its assets
expressly assume the obligations of the Company under this Agreement (including
exercise of options by a successor or award of substituted options by such) and
that any successor or successors of such an entity, whether by merger,
consolidation or transfer of assets, also expressly assume all such obligations.
Notwithstanding the foregoing, the Company shall not be deemed to have breached
its obligations under this subparagraph 15(g) if it negotiates with any
successor entity to provide a substitute agreement on terms (which may be
different than the terms herein) that are reasonably acceptable to you.



16.    Review, Rescission and Revocation. You understand that you have
twenty-one (21) days from the above date of this letter to consider whether you
wish to sign this Agreement. After signing this Agreement, you may
rescind/revoke this Agreement within seven (7) days of signing. Any rescission
or revocation must be in writing, and must be delivered by hand or sent by
certified mail, return receipt requested, and postmarked within the fifteen-day
period to John J. Murphy, Senior Vice President Human Resources, Entegris, Inc.,
129 Concord Road, Building 2, Billerica, MA 01821. If you do not execute this
Agreement within the twenty one (21) day consideration period, or if you
rescind/revoke it, then this Agreement is null and void and no consideration
under this Agreement will be provided to you.


If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within twenty one (21) days following the above date of this
letter. The enclosed copy of this letter, which you should also sign and date,
is for your records.


Sincerely,


ENTEGRIS, INC.


/s/ Bertrand Loy
Bertrand Loy
President & Chief Executive Officer




Accepted and agreed:


Signature: /s/ Christian F. Kramer
Date: 15 June 2016
                    


